Citation Nr: 1728840	
Decision Date: 07/21/17    Archive Date: 07/27/17            

DOCKET NO.  09-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to a compensable disability rating for herpes simplex of the upper lip.

3. Entitlement to an increased disability rating for degenerative disc disease and intervertebral disc syndrome (IVDS) of the lumbar spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1986 to April 1993 and from November 2005 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in July 2016.  The RO issued two letters of notice to the Veteran regarding the hearing. See Correspondence dated June and July 2016.  However, the Veteran failed to show for his scheduled hearing and failed to explain his absence.  As such, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d)(2016).

This case was previously before the Board in November 2016 where the Board restored a 20 percent disability rating for the Veteran's service-connected low back disability and granted service connection for a left knee condition.  The remaining issues of service connection for a right ankle condition, increased rating claims for the low back and herpes simplex, were remanded for additional evidentiary development.  The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The most probative evidence of record shows that the Veteran's right ankle disability was not manifested during, or as a result of, active service.

2. The Veteran's service-connected herpes simplex of the upper lip did not cause disfigurement of the head, face, or neck, and affected less than 5 percent of his entire body or exposed areas.

3. From August 14, 2010 to April 29, 2012, the service-connected back disability was manifested by forward flexion of the thoracolumbar spine that was limited to greater than 30 degrees but not greater than 60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without ankylosis, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities, did not result in a combined range of motion not greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.

4. From April 30, 2012 to February 16, 2017, the Veteran's service-connected back disability demonstrated forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

5. From February 17, 2017, the service-connected back disability was manifested by forward flexion of the thoracolumbar spine that was limited to greater than 30 degrees but not greater than 60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without ankylosis, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities, did not result in a combined range of motion not greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for a compensable rating for service-connected herpes simplex of the upper lip have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7820 (2016).

3. From August 14, 2010 to April 29, 2012, the criteria for a disability rating in excess of 20 percent, for degenerative disc disease and IVDS of the lumbar spine, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).

4. From April 30, 2012 to February 16, 2017, the criteria for a disability rating in excess of 40 percent, for degenerative disc disease and IVDS of the lumbar spine, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, DCs 5235-5243 (2016).

5. From February 17, 2017, the criteria for a disability rating in excess of 20 percent, for degenerative disc disease and IVDS of the lumbar spine, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by letters issued in December 2006 and February 2012.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the record also reflects VA's duty to assist the Veteran in obtaining all relevant records has been satisfied.  The Veteran's service treatment records, VA treatment records and identified private treatment records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims.  

The Veteran was afforded a VA examination in January 2009 and most recently in February 2017 for his ankle condition.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Right Ankle Disability  

In this case, the Veteran seeks service connection for a right ankle condition, which he contends began while he was on active duty or are otherwise etiologically linked to his time in service.   He filed his claim for service connection in October 2006 which was denied by the RO in a November 2007 rating decision.   

The Veteran had two periods of active duty service.  The Board observes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a right ankle condition in either period of service.  

A March 2001 re-enlistment examination report documents normal clinical evaluations for the lower extremities with no notations related to the right ankle.  The examining physician found him qualified for "all land and sea duties".  See March 2001 Report of Medical Examination.  There was also nothing indicated by the Veteran related to his ankle in the accompanying Report of Medical History. 
  
Likewise, in an October 2005 re-enlistment Report of Medical History, the Veteran denied any symptoms related to his ankle.  In fact, he provided an exhaustive list of problems ranging from a chipped tooth to joint issues regarding his finger, hand, elbow, shoulder, and back condition.    

Post-service, private treatment records show that he was treated for his left knee in January 2008.  Notably, he demonstrated the ability to stand for 20 seconds on the right lower extremity on a unilateral standing balance test.  No complaints or symptoms related to the right ankle were noted. See El Paso Orthopedic Surgery Group records.  A January 2009 VA examination report also shows no findings of a right ankle disability.  

The first objective medical evidence documenting an ankle condition is in June 2009, where the Veteran was diagnosis with "chronic bilateral ankle sprains" by his treating physician Dr. Klein. See El Paso Orthopedic Surgery Group records.   In October 2009, X-rays taken of both ankles revealed "early signs of arthritic changes to the medial ankle gutter of his right ankle." Id. 

VA treatment records from July 2010 show magnetic resonance images (MRI) of the lower extremity was conducted which revealed joints and ligaments intact with no stress fractures.  The radiologist found normal MRI of the right ankle.  

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability.  In so finding, the Board acknowledges that the Veteran's treatment records confirm current diagnosis of osteoarthritis of the right ankle, but concludes that there is no competent medical evidence relating the current disorder to active service.  As the determinative issue involves the etiological connection between service and the current disability, competent medical evidence is required.

In this regard, the Board finds persuasive the February 2017 VA medical opinion constitutes the most probative medical evidence of record.  Following a physical evaluation of the Veteran and consideration of the available record, the VA physician concluded there is no reliable evidence linking the Veteran's right ankle condition to service.  In his rationale, the examiner pointed out that mild degenerative changes were first documented by X-rays in October 2009, almost four year after his discharge.  The examiner also noted the absence of any complaints or treatment in service to indicate the presence of a persistent ankle condition.  The examiner further remarked that mild degenerative changes of the Veteran's right ankle can be explained on the basis of primary osteoarthritis associated to the process of aging.  

In sum, the 2017 VA examiner provided a reasoned analysis of the case to support the conclusion that there is no reliable evidence linking the Veteran's current right ankle condition to service. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further observes that the 2017 medical opinion stands uncontradicted by any other evidence found in the record and is probative in determining whether the Veteran has substantiated his claim for service connection.
   
The Board has considered the Veteran's assertions that his right ankle condition is linked to service.  While the Veteran is competent to report symptoms which are within the realm of his personal experience, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Likewise, the Board has considered the statement submitted by fellow Marine A.J., witnessing the Veteran twist his ankle on uneven terrain.  See Statement of GySgt A.J. dated May 2007.  Although the fellow service member is competent to report his observations as a layperson, he has not shown that he is qualified through education, training, or experience to offer a medical opinion with respect to the onset or etiology of complex medical conditions such as the Veteran's current osteoarthritis of the right ankle. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Consequently, the Veteran and fellow service member's lay assertions of nexus opinions cannot constitute evidence upon which to grant a claim for service connection in this case.  

In the alternative, though osteoarthritis may be considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service as required.  See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that osteoarthritis of the right ankle manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  The evidence contemporaneous to the Veteran's service and in the years immediately following his service show that there were no abnormalities related to his right ankle, and he did not complain of any problems related to arthritis or affecting his bones or joints.  Further, as noted above, the earliest notation of symptoms referencing the right ankle was in 2009.  This objective medical evidence is dated over three years after the Veteran's separation from active service.  Accordingly, service connection for osteoarthritis of the right ankle on a presumptive basis has not been satisfied and therefore, not warranted here.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of a right ankle condition.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Herpes Simplex of the Upper Lip

In April 2009, the RO granted service connection for the Veteran's herpes simplex of the upper lip, and assigned a noncompensable evaluation under Diagnostic Code 7820 from January 4, 2006. See 38 C.F.R. § 4.118, DC 7820.  

The Board notes that the criteria for rating the skin were revised effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments apply only to claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  

In this case, the Veteran submitted the underlying claim for service connection for herpes simplex in October 2006, prior to the revisions.  Thus, though the Veteran has not requested consideration under the amended criteria, the Board will consider the Veteran's claim for increased compensation for herpes simplex under both the pre-amended and post-amended rating criteria and will apply the rating criteria that allows for a higher evaluation.

Under Diagnostic Code 7820, infections of the skin not listed elsewhere (including viral diseases) are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-05), or dermatitis (DC 7806), depending on the predominant disability.

Prior to October 23, 2008, the rating schedule provided as follows:

Diagnostic Code 7800 pertains to disfigurement of the head, face, or neck. A 10 percent evaluation is provided when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1). When evaluating under these criteria, unretouched color photographs are to be taken into consideration. 38 C.F.R. § 4.118, DC 7800, Note (3).

Diagnostic Code 7801 pertains to deep scars not of the head, face, or neck that cause limited motion.  Because the Veteran's scar is not shown to be deep or cause limited motion, and the Veteran's scar is of the neck, pre-amended Diagnostic Code 7801 is not applicable.

Diagnostic Codes 7801 pertains to deep scars not of the head, face, or neck that cause limited motion. Because the Veteran's scar is not shown to be deep or cause limited motion, and the Veteran's scar is of the neck, pre-amended Diagnostic Code 7801 is not applicable.

Under Diagnostic Code 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7803, scars, superficial, unstable, warrant a rating of 10 percent. Note (1) provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Under Diagnostic Code 7804, scars, superficial, painful on examination, warrant a rating of 10 percent.

Under Diagnostic Code 7805, other scars are rated on limitation of function of the affected part.

After October 23, 2008, the rating schedule provides as follows:

The relevant portions of the post-amended Diagnostic Code 7800 rating criteria are unchanged from the pre-amended rating criteria, noted above, except that the post-amended Note (4) additionally provides that disabling effects other than disfigurement that are associated with individual scars(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic code(s) and § 4.25 is to be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

Diagnostic Code 7801 pertains to deep and nonlinear scars not of the head, face, or neck. Because the Veteran's scar is not shown to be deep, and the Veteran's scar is of the neck, post-amended DC 7801 is not applicable.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, scar(s), unstable or painful, warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.

Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable. 38 C.F.R. § 4.118.

Under Diagnostic Code 7805, for other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804, the Board must evaluate disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118.

Under Diagnostic Code 7806, when dermatitis or eczema covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a zero percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period. 38 C.F.R. § 4.118.  Further, under DC 7806, dermatitis or eczema can also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801-7805), depending upon the predominant disability. Id.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran is competent to report his skin symptoms, and the Board finds the Veteran's reports as to his skin symptoms or scar symptoms are credible. The Board acknowledges that skin disabilities may have active and inactive stages, as in this case. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

An October 2007 VA examination of the skin and mouth for herpes found no lesions appreciated in the upper or lower lip, or inside the soft tissue of the mouth.  There were no scars or other residuals of the herpes simplex lesions.  The Veteran reported use of oral medication, valacyclovir, as treatment to prevent recurrence.  

In April 2010, the Veteran was provided a VA examination for scars on his upper and lower lips as residuals of herpes simplex.  The Veteran reported that the four scars were painful to palpation and they continued to reoccur in spite of intensive medical treatment.  He reported having about 30 outbreaks of herpes simplex in the upper lip within the last 12 months.  On examination, the examiner found no signs of skin breakdown and noted the scar was "superficial" with a maximum width of 0.25 cm. and maximum length of 0.5 cm.  There was also no inflammation, edema, or keloid formation.  

In February 2013, the Veteran was provided a VA skin diseases examination for his herpes simplex of the upper lip.  On examination of the skin and mouth for herpes, the examiner found no evidence of lesions in the upper or lower lip or inside the soft issue of the mouth.  There were also no scars or other residuals of the herpes simplex lesions.  The Veteran reported use of oral medication, valacyclovir, as treatment to prevent recurrence.  The examiner however found that although herpes simplex seemed to be recurring episodically, sometimes up to three times a month, the Veteran had no other disabilities referable to the condition and he was currently "inactive."  The examiner indicated there were no visible infection of the skin and no area of the body exposed.  The examiner remarked that herpes on the lip infection occurs when the herpes simplex virus comes into contact with oral mucosal tissue or abraded skin of the mouth. See February 2013 Skin Diseases Disability Benefits Questionnaire (DBQ).  

At the February 2017 examination, the Veteran reported daily use of oral medication Valtrex, an anti-viral medication to prevent recurrence.  He denied having any treatment or procedures other than systemic or topical medications in the past 12 months.  On physical examination, examiner indicated there was no visible skin condition and noted "none" for total body area or exposed area under infections of the skin. The examiner found no evidence of scarring or disfigurement of the head, face or neck.  There was no evidence of any benign or malignant skin neoplasms and no indication of any systemic manifestations due to any skin disease.  The examiner noted the specific diagnosis of herpes simplex of the upper lip but there were no other pertinent physical findings, complications, conditions or symptoms related to the diagnosis.  See February 2017 Skin Diseases DBQ.  

Based on the evidence of record, the Board finds that the currently assigned noncompensable rating is appropriate and fully contemplates the Veteran's herpes simplex disability level.  Given that the herpes simplex manifests on the skin and mouth, the Board has considered the applicability of the pre-amended and post-amended rating criteria for skin disabilities under Diagnostic Code 7800 for scars of the head, face or neck due to other causes or disfigurement of the head, face or neck, as provided above.  

During the entire period on appeal, there has been no objective medical evidence of record or lay reports to demonstrate one characteristic of disfigurement for VA rating purposes.  The only instance of a report of scarring due to herpes simplex was in April 2010 where the examiner found the scar superficial measuring 0.25 cm at the maximum width, which still fails to meet the required one-quarter inch (or 0.6 cm) wide at widest part for a 10 percent disability rating under Diagnostic Code 7800.  Further, there was no objective medical evidence of disfigurement of the head, face, or neck caused by the herpes simplex at any point during the appeal.  Thus, the criteria for a compensable rating under pre-amended and post-amended Diagnostic Code 7800 have not been met or approximated, and an increased rating under this code is not warranted.  

The Board further finds that the Veteran's herpes simplex has not shown by evidence as affecting at least 5 percent of the entire body or at least 5 percent of exposed areas as required for a 10 percent rating under Diagnostic Code 7806. See 38 C.F.R. § 4.118, DC 7806.  There is also no lay report or medical evidence to indicate intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, at any point during the appeal period.  Absent evidence to demonstrate that the Veteran's herpes simplex affects at least five percent of the entire body or exposed areas, a higher rating is not supported.  Therefore, the Veteran's herpes simplex is appropriately rated as noncompensable. Id.

Lastly, the Board notes that Diagnostic Codes 7801 through 7805 pertain to scars not of the head, face or neck, and thus, are not for application here. 38 C.F.R. § 4.118, DCs 7801 to 7805.  

For these reasons, the criteria for a compensable rating under Diagnostic Code 7820 have not been met or approximated, and an increased rating under this code is not warranted for the entire appeal period.  

Back Disability 

The current appeal stems from the Veteran's April 2010 claim for an increased rating for his service-connected degenerative disc disease and IVDS of the lumbar spine (previously evaluated as lumbosacral strain with disc protrusion L5-S1).  

In an August 2010 rating decision, the RO reduced the disability rating from the assigned 20 percent to 10 percent, effective August 14, 2010.  But, in November 2016, the Board found the reduction improper and granted the restoration of a 20 percent evaluation for the Veteran's service-connected back disability, effective August 14, 2010.  The Veteran continues to assert entitlement to higher ratings.

The Veteran's back disability is rated as 20 percent disabling under the General Rating Formula, Diagnostic Code 5237, lumbosacral spine or cervical strain. See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Pertinent to the current appeal, a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2), see also Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

From August 14, 2010 to April 29, 2012 

For the period from August 14, 2010 to April 29, 2012, the Board finds that the criteria for a rating in excess of 20 percent for degenerative disc disease and IVDS of the lumbar spine have not been met.

Prior to filing his claim for re-evaluation of his service-connected low back disability, VA treatment records show that in December 2009, he was seen for complaints of chronic low back pain.  He denied symptoms of bowel and bladder dysfunction.  On physical examination, the examiner observed that the Veteran ambulated normally without assistance, retained muscle strength of 5/5 with normal findings for sensory testing and reflexes. He was referred to a private orthopedic surgeon for epidural steroid treatment.  

Private treatment records show that he was examined by Dr. Villarreal.  In April 2010, prior to receiving steroid injections, he demonstrated forward flexion to 45 degrees, extension to 20 degrees, right lateral bend to 15 degrees, left lateral bend to 20 degrees.  Normal findings were indicated on motor exam for gait, posture and muscle strength with no evidence of sensory loss.  Subsequent records show that the Veteran received epidural injection treatment to the spine for his pain. See Pain & Spine Center and Surgical Center of El Paso records.  

In August 2010, the Veteran presented for a VA spine examination. He reported experiencing daily low back pain which lasted all day. He reported numbness, weakness, and bowel issues as related to his low back condition.  But no bowel dysfunction was related to his spine condition.  On examination, he demonstrated normal range of motion with forward flexion at 90 degrees, extension 30 degrees, bilateral lateral flexion 30 degrees, and bilateral lateral rotation at 30 degrees.  Pain was indication but no additional loss of range of motion found after repetitive testing.

In June 2011, VA treatment notes show he was reported sharp lower back pain that radiated to the left leg which was worsening over the past several days.  He denied any weakness or bowel or bladder incontinence.  On examination he demonstrated positive straight leg raise and neurological examination was within normal limits. See records printed from Tampa VAMC.

A radiologist note in June 2011 documents the Veteran's lumbar spine in good alignment without significant degenerative joint disease, compression deformity, spondylithesis, erosion or destructive change.  The assessment was mild disc space narrowing present at L5-S1. See records printed from Tampa VAMC.

A July 2011 radiology note documents that since the Veteran's last examination in December 2008, there has been additional reduction in height of the disc at the L5-S1 level with diffuse degenerative signal within the disc.  X-rays revealed the development of an extruded left-sided disc herniation at L5-S1, and a mild degenerative disc protrusion was noted at L4-L5 without neural compromise or significant change.

In view of the above, the Board finds that the Veteran did not demonstrate flexion consistent with a 40 percent rating to warrant a higher rating for this period on appeal.  In a private examination in April 2010, he demonstrated flexion to 45 degrees and in an August 2010 VA examination he demonstrated flexion to 90 degrees.  There was also no finding of ankylosis of the spine.  Absent a showing of forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, as required for a 40 percent rating, a higher evaluation is not supported here.  Further, unfavorable ankylosis has not been demonstrated during the appeal period.  VA treatment records and private treatment records document that the Veteran was capable of some, limited motion in the lumbar spine.  In other words, his lumbar spine was not immobile or fixed at any point, and certainly not fixed in a position of flexion or extension.  Therefore, an initial rating in excess of 20 percent from August 14, 2010 to April 29, 2012 is not warranted under the General Rating Formula.

With regard to the possibility of a rating in excess of 20 percent based on IVDS, the evidence of record does not show that the Veteran had a diagnosis of IVDS during this period of appeal, and he has not presented any evidence to the contrary.  Further, the evidence of record does not suggest that the Veteran has suffered from any incapacitating episodes that require bed rest as prescribed by a physician.  As such, absent such evidence, a higher rating based on incapacitating episodes is not applicable or warranted here.  

Accordingly, from August 14, 2010 to April 29, 2012, an initial rating in excess of 20 percent for degenerative disc disease and IVDS of the lumbar spine is denied.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

From April 30, 2012 to February 16, 2017

For the period of April 30, 2012 to February 16, 2017, the Board finds objective medical evidence of record to support a higher rating and concludes that a disability rating of 40 percent is warranted for this period of appeal.

Private treatment records from April 2012 to September 2012 show the Veteran continued his treatment with his treating physician, Dr. Villarreal.  He was administered here epidural injections to the spine for pain management in May 2012, July 2012, and August 2012. See Pain & Spine Center records.

An April 2012 private treatment record shows the Veteran's complaints of back pain, loss of strength, muscle aches, weakness and stiffness.  On examination, he demonstrated abnormal range of motion with forward flexion to 15 degrees, extension to 10 degrees, lateral bend to 10 degrees bilaterally, and rotation to 10 degrees bilaterally. Id.

In a June 2012 follow up visit from his epidural injection procedure, the Veteran demonstrated abnormal range of motion with forward flexion to 15 degrees, extension to 10 degrees, lateral bend to 10 degrees bilaterally, and rotation to 10 degrees bilaterally.  Normal gait, posture was found with no muscle spasm.  The Veteran retained normal muscle strength and there was no evidence of sensory loss. Id.

On September 13, 2012, at the end of his epidural injection treatment, he demonstrated abnormal range of motion with forward flexion to 50 degrees, extension to 10 degrees, lateral bend to 10 degrees bilaterally, and rotation to 10 degrees bilaterally. Id.

In February 2013, the Veteran presented for a VA spine examination.  On physical examination, the Veteran demonstrated forward flexion ending at 20 degrees with pain beginning at 10 degrees.  He demonstrated extension ending at 10 degrees with pain beginning at 10.  He demonstrated bilateral lateral flexion to 10 with pain and bilateral lateral rotation to 10 with pain. There was no additional loss in range of motion following repetitive use testing.  The examiner indicated there was evidence of less movement than normal and pain with movement showing functional loss of the back.  But, the examiner remarked that the "veteran does not have ankylosis in the spine, the current limited ROM cannot be substantiated with radiologic findings."  There was no guarding or muscle spasm found.  The examiner found no IVDS.  The Veteran retained normal muscle strength of 5/5, and sensation testing and reflexes of the bilateral lower extremities were found to be normal.  No muscle atrophy was noted. As for other neurologic abnormalities, the examiner commented that the veteran states occasional uncontrolled bowel but there is no evidence of any complaints or treatment for uncontrolled bowel. See February 12, 2013 Spine Diseases Disability Benefits Questionnaire (DBQ).  

In view of the above, the Board finds that a 40 percent rating is warranted for the period from April 30, 2012 to February 16, 2017.  The Veteran has shown limitation of motion with forward flexion limited to 30 degrees or less, as required for a 40 percent rating.  He demonstrated flexion to 15 degrees in April 2012 and June 2012.  Although his condition improved by his third epidural injection with flexion to 50 degrees in September 2012, the improvement was temporary.  By February 2013, he again demonstrated limited flexion to 20 degrees with pain beginning at 10 degrees.  As the Board is not aware of any other medical evidence to show that his condition improved in 2014, 2015, or 2016, the Board concludes that the evidence of record supports a finding that a disability rating in excess of 20 percent is warranted.  As such, from April 30, 2012 to February 16, 2017, a disability rating of 40 percent, but no higher, is granted.  

As the Veteran is already in receipt of a 40 percent for this period, the only basis for a higher rating of 50 percent under the General Rating Formula is if there is evidence of ankylosis. See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  Here, unfavorable ankylosis has not been demonstrated during any point of the appeal period.  VA treatment records and private treatment records document that the Veteran was capable of some, limited motion in the lumbar spine.  In other words, his lumbar spine was not immobile or fixed at any point, and certainly not fixed in a position of flexion or extension.  Therefore, a disability rating in excess of 40 percent is not supported.  

Further, there is no evidence of record that the Veteran was diagnosed with IVDS during this period or that he was prescribed bed rest by a physician.  As such, absent such evidence, a higher rating based on incapacitating episodes is not applicable here.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that a disability rating of 40 percent, but no higher, for degenerative disc disease and IVDS of the lumbar spine, from April 30, 2012 to February 16, 2017, is warranted and therefore, is granted. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

From February 17, 2017

Beginning February 17, 2017, there is objective medical evidence to support a finding of improvement in the Veteran's back disability and, thus, a rating in excess of 20 percent is not warranted.  

In February 2017, the Veteran was afforded another VA spine examination.  He reported experiencing "constant moderate low back pain with recurrent flares of acute sharp low back pain" and explained having decrease in range of motion of his spine.  He further stated that he is unable to work, walk properly or stand for a prolonged period of time during acute flare-ups. The examination was not conducted during a flare-up but the examiner found the results medically consistent with the Veteran's statements describing functional loss during flare-ups.  On physical examination, the Veteran demonstrated normal ranges of motion of the spine with forward flexion to 90 degrees without pain, extension to 30 degrees without pain, lateral extension to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  After three repetitions, the Veteran demonstrated forward flexion to 80 degrees with pain, extension to 30 degrees with pain, lateral extension to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  No guarding or muscle spasm of the spine was found.  The Veteran retained normal muscle strength of 5/5, and sensation testing and reflexes of the bilateral lower extremities were found to be normal.  No muscle atrophy was noted.  There was no ankylosis of the spine.  The examiner indicated IVDS, but no periods of incapacitation over the 12 months due to IVDS.  MRI of the lumbar spine revealed degenerative changes of the L5-S1 disc level with no evidence of acute traumatic change or bony destructive lesion.  There was no spinal stenosis or significant foraminal encroachment.  See February 17, 2017 Spine DBQ.

Here, as of February 17, 2017, the Board finds that the Veteran did not demonstrate flexion consistent with a 40 percent rating to warrant a higher rating. A 2017 VA examination documents the Veteran's ability to demonstrate normal range of motion.  There was also no finding of ankylosis of the spine.  Absent a showing of forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, as required for a 40 percent rating, a higher evaluation is not supported here.  The Board is not aware of any other medical evidence to demonstrate otherwise.  Therefore, a rating in excess of 20 percent beginning February 17, 2017 is not warranted under the General Rating Formula.

Likewise, a rating in excess of 20 percent based on IVDS is also not warranted.  Although IVDS was indicated during the recent examination, the evidence of record does not suggest that the Veteran suffered from any incapacitating episodes that require bed rest as prescribed by a physician.  There is also no evidence of record that a physician prescribed bed rest to the Veteran as treatment.  As such, a higher rating based on incapacitating episodes is not applicable or warranted here.  

Accordingly, a rating in excess of 20 percent for degenerative disc disease and IVDS of the lumbosacral spine, from February 17, 2017, is denied.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Additionally, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

In this case, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain and relief with physical therapy, steroid injections, and medication.  But, the Board also observes that VA examination reports and private treatment records do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, that is not already contemplated by the assigned 20 percent rating and 40 percent rating, for each respective period on appeal. 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's low back disability even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.  

Lastly, the Board notes that the Veteran is already receiving a separate rating for radiculopathy, bilateral lower extremity associated with his service-connected low back disability.  Throughout the appeal period, on examination, no motor or strength deficits, reflex asymmetry, or sensory changes were noted; no neurological abnormalities affecting the lower extremities were noted.  Moreover, while he has complained of pain, such is specifically contemplated in his assigned 20 percent rating and 40 percent rating, for each respective period on appeal, under the General Formula.  Accordingly, a separate rating for an associated neurological abnormality of the right lower extremity is not warranted here.  Additionally, there is no objective medical evidence of bowel or bladder impairment.  Thus, there is no basis for additional separate neurological evaluations.


ORDER

Service connection for a right ankle condition is denied.

For the entire period on appeal, entitlement to a compensable disability rating for herpes simplex of the upper lip is denied.

From August 14, 2010 to April 29, 2012, an initial disability rating in excess of 20 percent for degenerative disc disease and IVDS of the lumbar spine is denied.

From April 30, 2012 to February 16, 2017, an initial disability rating of 40 percent, but no higher, for degenerative disc disease and IVDS of the lumbar spine, is granted. 


From February 17, 2017, an initial disability rating in excess of 20 percent, for degenerative disc disease and IVDS of the lumbar spine is denied.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


